Citation Nr: 0723935	
Decision Date: 08/02/07    Archive Date: 08/15/07

DOCKET NO.  06-28 282	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUES

 Whether new and material evidence has been submitted which 
is sufficient to reopen a previously denied claim of 
entitlement to service connection for a psychiatric 
disability.  


REPRESENTATION

Veteran represented by:	Michael J. Kelley, Esquire


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

K. Morgan, Associate Counsel

INTRODUCTION

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from a June 2006 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Boston, Massachusetts (the RO).   

Procedural History

The veteran served on active duty from December 1976 until 
December 1978.  

The veteran filed an initial claim of entitlement to service 
connection for a psychiatric disability September 1982.  A 
rating decision dated later that same month denied the claim.  
The veteran appealed to the Board.   The veteran's claim was 
denied in a September 1985 Board decision.

The veteran's requests to reopen this previously denied claim 
were again denied in March 1987 and December 2001 decisions 
of the RO.  The veteran did not perfect an appeal as to 
either rating decision.  

In February 2003 the RO received the veteran's request to 
reopen the previously denied claim of entitlement to service 
connection for a psychiatric disability.  The June 2006 
rating decision denied the veteran's claim.  The veteran 
disagreed with the June 2006 rating decision and initiated 
this appeal.  The appeal was perfected by the timely 
submission of the veteran's substantive appeal (VA Form 9) in 
August 2006.

In April 2007, the veteran presented sworn testimony during a 
personal hearing which was chaired by the undersigned 
Veterans Law Judge at the RO.  A transcript of that hearing 
has been associated with the veteran's VA claims folder.  The 
veteran submitted additional evidence directly to the Board 
along with a waiver of consideration of that evidence by the 
RO.  See 38 C.F.R. § 20.1304 (2006).  

As will be discussed in detail, the Board is reopening the 
veteran's claim.  However, before the Board may proceed to a 
decision on the merits, additional development is required.  
Accordingly, the issue of his entitlement to service 
connection for a psychiatric disability is addressed in the 
REMAND portion of the decision below and is REMANDED to the 
RO via the VA Appeals Management Center (AMC) in Washington, 
D.C.

Clarification of the issue on appeal 

As stated in the August 2006 Statement of the Case (SOC) the 
RO developed this matter as three issues, involving service 
connection of bipolar disorder, explosive personality 
disorder and schizoaffective disorder.  The Board finds, 
however, that the matter before it amounts to a single claim 
ultimately seeking entitlement to service connection for a 
psychiatric disability, variously diagnosed.  Accordingly, 
the issue has been restated for the purpose of judicial 
economy.   


FINDINGS OF FACT

1.  In an unappealed December 2001 Rating Decision, the RO 
denied the veteran's claim of entitlement to service 
connection for a psychiatric disability. 

2.  Evidence received since December 2001 raises a reasonable 
possibility of substantiating the veteran's claim.  


CONCLUSIONS OF LAW

1.  The December 2001 Rating Decision is final.  38 U.S.C.A. 
§ 7105 (West 2002); 38 C.F.R. §§ 20.200, 20.302, 20.1103 
(2006); Mindenhall v. Brown, 7 Vet. App. 271, 274 (1994).

2.  New and material evidence has been received and the claim 
of entitlement to service connection for a psychiatric 
disorder is reopened.  38 U.S.C.A. §§  5108; 7105 (West 
2002); 38 C.F.R. §§ 3.104, 3.156  (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran is seeking to reopen his previously denied claim 
of entitlement to service connection for a psychiatric 
disorder.  

In the interest of clarity, the Board will review the 
applicable law and regulations, briefly describe the factual 
background of this case, and then proceed to analyze the 
claim and render a decision.

The Veterans Claims Assistance Act of 2000

The Board has given consideration to the provisions of the 
Veterans Claims Assistance Act of 2000 (VCAA).  The VCAA also 
redefines the obligations of VA with respect to its statutory 
duty to assist claimants in the development of their claims. 

The VCAA is applicable to all claims filed on or after the 
date of enactment, November 9, 2000, or filed before the date 
of enactment but not yet final as of that date. However, the 
VCAA appears to have left intact the requirement that a 
veteran must first present new and material evidence in order 
to reopen a previously and finally denied claim under 38 
U.S.C.A. § 5108 before the Board may determine whether the 
duty to assist is fulfilled and proceeding to evaluate the 
merits of that claim. It is specifically noted that nothing 
in the VCAA shall be construed to require VA to reopen a 
claim that has been disallowed except when new and material 
evidence is presented or secured, as described in 38 U.S.C.A. 
§ 5108. 
See 38 U.S.C.A. § 5103A(f) (West 2002).

Once a claim is reopened, the VCAA provides that VA shall 
make reasonable efforts to assist the veteran in obtaining 
evidence necessary to substantiate the veteran's claim for a 
benefit under a law administered by VA, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim. 
See 38 U.S.C.A. § 5103A (West 2002).  

Notice

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information and any 
medical or lay evidence not previously provided to VA that is 
necessary to substantiate the claim.  As part of the notice, 
VA is to specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  
See 38 U.S.C.A. § 5103 (West 2002); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) [a letter from VA to an 
appellant describing evidence potentially helpful to the 
appellant but not mentioning who is responsible for obtaining 
such evidence did not meet the standard erected by the VCAA].

Crucially, the RO informed the veteran of VA's duty to assist 
him in the development of his service connection claim in a 
letter dated March 16, 2005.   The March 2005 letter advised 
the veteran of the provisions relating to the VCAA.  
Specifically, the veteran was advised in the letter that VA 
would obtain all evidence kept by the VA and any other 
Federal agency, including VA facilities and service medical 
records.  He was also informed that VA would, on his behalf, 
make reasonable efforts to obtain relevant private medical 
records not held by a Federal agency as long as he completed 
a release form for such.  The letter specifically informed 
the veteran of the criteria for a successful claim of 
entitlement to service connection.  

Further, the letter advised the veteran of the need to submit 
new and material evidence.  The Board is mindful of the 
enhanced notice contemplated by the United States Court of 
Appeals for Veterans Claims (the Court) in its holding in 
Kent v. Nicholson, 20 Vet.App. 1 (2006).  In any event, as 
will be explained in detail below, the Board has determined 
that new and material evidence has been submitted and the 
claim will be reopened.  Therefore, any deficiency in Kent 
notice concerning new and material evidence is now moot.  
  
The March 2005 letter specifically notified the veteran "if 
there is any other evidence or information that you think 
will support your claim, please let us know.  If you have any 
evidence in your possession that pertains to your claim, 
please send it to us."  These requests comply with the 
"give us everything you've got" requirements of 38 C.F.R. § 
3.159 (b) in that the veteran was informed that he could 
submit or identify evidence other than what was specifically 
requested by the RO. 

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the Court 
observed that a claim of entitlement to service connection 
consists of five elements:  (1) veteran status; (2) existence 
of a disability; (3) a connection between the veteran's 
service and the disability; (4) degree of disability; and (5) 
effective date.  The veteran in this case seeks to reopen a 
previously denied claim of entitlement to service connection.  
Because a service connection claim is comprised of five 
elements, the Court further held that the notice requirements 
of section 5103(a) apply generally to all five elements of 
that claim.  Therefore, upon receipt of an application for a 
service connection claim, section 5103(a) and section 
3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  This includes 
notice that a disability rating and an effective date for the 
award of benefits will be assigned if service connection is 
awarded.

In this case, element (1), veteran status, is not at issue.  
As discussed above, he received proper VCAA notice as to his 
obligations, and those of VA, with respect to elements (2) 
and (3), current existence of a disability and relationship 
of such disability to the veteran's service in the March 2005 
letter.  He also received specific notice regarding element 
(4) degree of disability and element (5) assignment of 
effective date in a January 2007 letter.  

The veteran is obviously aware of what is required of him and 
of VA.  Indeed, he has personally submitted evidence and 
argument in support of his claim, the tenor of which leads 
the Board to conclude that he is well informed and aware of 
his obligations.  Because there is no indication that there 
exists any evidence which could be obtained which would have 
an effect on the outcome of this case, no further VCAA notice 
is necessary.  See Dela Cruz v. Principi, 15 Vet. App. 143, 
149 (2001) [VCAA notice not required where there is no 
reasonable possibility that additional development will aid 
the veteran].

In short, the Board concludes that the provisions of the VCAA 
have been complied with to the extent required under the 
circumstances presented in this case.

Duty to assist

As alluded to above, under the VCAA, VA's statutory duty to 
assist a claimant in the development of a previous finally 
denied claim does not attach until the claim has been 
reopened based on the submission of new and material 
evidence.  Once a claim is reopened, the VCAA provides that 
VA shall make reasonable efforts to assist a claimant in 
obtaining evidence necessary to substantiate the veteran's 
claim for a benefit under a law administered by VA, unless no 
reasonable possibility exists that such assistance would aid 
in substantiating the claim.  38 U.S.C.A. § 5103A (West 
2002).

In short, the Board concludes that the provisions of the VCAA 
have been complied with to the extent required under the 
circumstances presented in this case.

The Board additionally notes that general due process 
concerns have been satisfied in connection with this appeal. 
See 38 C.F.R. § 3.103 (2006).  The veteran engaged the 
services of an attorney, was provided with ample opportunity 
to submit evidence and argument in support of his claim, and 
presented testimony before the undersigned Veterans Law Judge 
in April 2007.



Pertinent Law and Regulations

Service connection - in general

In general, service connection may be granted for disability 
or injury incurred in or aggravated by active military 
service.  38 U.S.C.A. § 1131 (West 2002). 

In order to establish service connection for the claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).

Finality/new and material evidence

In general, decisions of the agency of original jurisdiction 
(the RO) or the Board that are not appealed are final. See 38 
U.S.C.A. §§ 7104, 7105 (West 2002); 38 C.F.R. §§ 3.104, 
20.1100, 20.1103 (2006).  Pursuant to 38 U.S.C.A. § 5108, a 
finally disallowed claim may only be reopened when new and 
material evidence is presented or secured with respect to 
that claim.

New evidence is defined as evidence not previously submitted 
to agency decision-makers.  Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  38 
C.F.R. § 3.156(a) (2006).

An adjudicator must follow a two-step process in evaluating 
previously denied claims.  First, the adjudicator must 
determine whether the additional evidence is new and 
material.  If new and material evidence is presented or 
secured with respect to a claim that has been finally denied, 
the claim will be reopened and decided on the merits.  Once 
it has been determined that a claimant has produced new and 
material evidence, the adjudicator must evaluate the merits 
of the claim in light of all the evidence, both new and old, 
after ensuring that VA's statutory duty to assist the veteran 
in the development of his claim has been fulfilled.  See 38 
U.S.C.A. § 5108 (West 2002); Elkins v. West, 12 Vet. App. 209 
(1999); Vargas-Gonzalez v. West, 12 Vet. App. 321, 328 
(1999).

For the purpose of establishing whether new and material 
evidence has been submitted, the truthfulness of evidence is 
presumed, unless the evidence is inherently incredible or 
consists of statements which are beyond the competence of the 
person making them.  See Justus v. Principi, 3 Vet. App. 510, 
513 (1992).

Analysis

The veteran ultimately seeks entitlement to service 
connection for a psychiatric disability, variously diagnosed.  
His principal contention appears to be that his current 
psychiatric disability was misdiagnosed as a personality 
disorder in service.  [Congenital or developmental defects 
such as personality disorders are not considered to be 
diseases within the meaning of applicable legislation 
concerning service connection.  See 38 C.F.R. §§ 3.303(c), 
4.9, 4.127 (2006); see also Winn v. Brown, 8 Vet. App. 510, 
516 (1996), and cases cited therein.]  

The remote procedural history of the veteran's claim of 
entitlement to service connection for a psychiatric 
disability has been set out in the Introduction above.
He now seeks to reopen the previously denied claim.  

Initial comment - the last final denial

As discussed above, before the Board can evaluate the merits 
of a previously-denied claim, it must first determine whether 
a claimant has submitted new and material evidence with 
respect to that claim after the last final denial.

As will be explained in some detail immediately below, the RO 
last finally denied the veteran's claim for service 
connection for a "nervous condition" [by which was meant a 
psychiatric disability rather than a neurological condition] 
in December 2001.  

Although the veteran initiated an appeal as to the December 
2001 denial of his request to reopen his previously denied 
claim of entitlement to service connection, he did not 
perfect that appeal.  A Statement of the Case (SOC) was 
issued in June 2002.  It was sent to the veteran's last known 
address with a copy to his then-elected representative, 
Disabled American Veterans (DAV).  The veteran had until 
December 17, 2002, to submit his substantive appeal.  None 
was filed.  

The veteran's attorney has asserted that he was the veteran's 
representative at the time of the June 2002 SOC.  
Specifically, he has asserted that he submitted a power of 
attorney to the RO on January 23, 2001.  See letter of the 
veteran's attorney dated June 24, 2003.  He therefore argues 
that the December 2001 rating decision is not final, as the 
June 2002 SOC was not sent to him and therefore the veteran 
did not receive appropriate notice that a substantive appeal 
needed to be filed.  

In terms of what as submitted leading up to the June 2002 
issuance of the SOC, the claims folder shows a December 3, 
2001 letter from DAV [acting as the veteran's 
representative]; and a Notice of Disagreement (NOD) signed by 
the veteran, dated December 28, 2001 and received by the RO 
on January 23, 2002.  The NOD listed a new contact address 
for the veteran, a homeless shelter.  [It was that address to 
which the June 2002 Statement of the Case was sent.]  The NOD 
did not mention representation, much less a change in 
representation. 

A review of the claims file indicates that although the 
veteran may have filled out paperwork changing his power of 
attorney in December 2001, VA was not informed that the 
attorney was the veteran's representative until its receipt 
of a letter to that effect dated January 2003.  There was 
nothing of record previous to that date which indicated 
either that the veteran had revoked DAV as his representative 
or that he had appointed the attorney as his new 
representative.  The June 2002 SOC was sent by the RO to the 
representative then of record, DAV.  

There is a presumption of regularity under which it is 
presumed that government officials "have properly discharged 
their official duties."  See United States v. Chemical 
Foundation, Inc., 272 U. S. 1, 14-15, 47 S. Ct. 1 (1926).  In 
Ashley v. Derwinski, 2 Vet. App. 307, 308-309 (1992), the 
Court found that the presumption of regularity applied to VA 
mailings of notice.  The Court found that the presumption of 
regularity supports the official acts of public officers and, 
in the absence of clear evidence to the contrary, courts 
presume that they have properly discharged their official 
duties. This presumption of regularity applies to mailing of 
RO decisions.  See Mason v. Brown, 8 Vet. App. 44, 53-55 
(1995); Mindenhall v. Brown, 7 Vet. App. 271, 274 (1994).

As summarized above, a review of the record discloses that in 
June 2002 the RO sent notice of its decision with appellate 
rights to the veteran at his last known address and to his 
last known representative.  In order to rebut the presumption 
of regularity, an appellant must establish both that the 
mailing was returned as undeliverable and that there were 
other possible and plausible addresses available to VA at the 
time of the mailing.  See Crain v. Principi, 17 Vet. App. 
182, 187 (2003); Davis v. Principi, 17 Vet. App. 29, 37 
(2003).  The veteran and his attorney have not done so.  The 
mailing was not returned as undeliverable, and there is no 
basis in the record for finding there were other possible and 
plausible addresses available to VA in June 2002 when it 
mailed its June 2002 SOC.  

Accordingly, the June 2002 SOC is presumed to have been 
appropriately delivered to the veteran and his then 
representative, DAV.  No timely substantive appeal was 
received.  Bases on this history, the Board concludes that 
the veteran did not perfect his appeal as to the December 
2001 rating decision and that rating decision is therefore 
final.  See 38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 
3.104, 20.1103 (2006).

The Board hastens to add that as a practical matter the date 
of the last final denial is of little consequence at present, 
since the claim is being reopened in any event.  
The matter of  the last final denial may have some bearing on 
the effective date assigned should the claim ultimately be 
granted.  The Board intimates no opinion, legal or factual, 
as to either the matter of the ultimate grant or service 
connection or the matter of an appropriate effective date 
should the claim be granted.     

Discussion   

As discussed immediately above, the last final denial is the 
December 2001 RO decision.  See 38 U.S.C.A. § 7105 (West 
2002); 38 C.F.R. §§ 3.104, 20.1103 (2006).  At the time of 
the prior final denial the evidence of record clearly 
established that the veteran was suffering from a current 
mental health disability.  The record at that time also 
documented that the veteran had been referred for psychiatric 
evaluation during service due to episodes of inappropriate 
behavior.  The diagnosis rendered at the time of the 
veteran's November 1978 in-service psychiatric evaluation was 
explosive personality disorder.  The claim was denied because 
the RO determined, in essence, that no nexus existed between 
the in-service personality disorder and the currently 
diagnosed acquired psychiatric disability.
The Board's inquiry will therefore be directed to the 
question of whether any additionally-received evidence (i.e., 
evidence which was added to the record after the December 
2001 RO decision) raises a reasonable possibility of 
substantiating the claim - namely, whether the evidence shows 
that the veteran's current psychiatric disability began 
during or due to service.

The evidence added to the record since the prior final denial 
consists of the veteran's testimony, the lay statements of 
his sisters and brother, his school records and a letter from 
his psychological treating professionals.

The veteran's school records are not material evidence as 
they do not relate to the crucial issue of the relationship 
between the veteran's current disability and events in 
service.  The lay statements of the veteran and his siblings 
are not material as they are not competent medical evidence 
establishing that the veteran's psychiatric disability had 
manifestations during service and that his current disability 
is related to the disability shown in service.  See Espiritu 
v. Derwinski, 2 Vet. App. 492, 494-5 (1992); see also 38 
C.F.R. § 3.159 (a)(1) [competent medical evidence means 
evidence provided by a person who is qualified through 
education, training, or experience to offer medical 
diagnoses, statements, or opinions].  Moreover, in Routen v. 
Brown, 10 Vet. App. 183, 186 (1997), the Court specifically 
noted that "[l]ay assertions of medical causation cannot 
suffice to reopen a claim under 38 U.S.C. 5108."

However, a November 2002 letter of the veteran's treating 
nurse specialist. with the approving signature of s 
psychiatrist, is both new and material.  The November 2002 
letter states that the veteran's "angry outbursts" which 
were the subject of his in-service disciplinary problems may 
have been manifestations of his current disability and, as 
such, the veteran's current disability, diagnosed in this 
letter as schizoaffective disorder, may have been related to 
events in service.  

This evidence is new as it was not of record at the time of 
the December 2001 rating decision.  It is material as it 
relates to the unestablished element of the claim, a nexus 
between events and the current disability.  

In summary, after reviewing the record, and for reasons 
expressed above, the Board is of the opinion that the veteran 
has submitted new and material evidence which is sufficient 
to reopen his claim of entitlement to service connection for 
an acquired psychiatric disability.  

Procedural concerns

The Board has reopened the veteran's claim and is considering 
moving forward to discuss the claim on its merits.  Before 
doing so, however, the Board must consider certain procedural 
concerns.  

Standard of review

The standard of review changes at this point.  VA now has the 
responsibility to evaluate the entire record on appeal on a 
de novo basis.  See 38 U.S.C.A. § 7104(a) (West 2002).  When 
there is an approximate balance of the evidence regarding the 
merits of an issue material to the determination of the 
matter, the benefit of the doubt in resolving each issue 
shall be given to the claimant.  See 38 U.S.C.A. 
§ 5107 (West 2002); 38 C.F.R. § 3.102 (2006).  To deny a 
claim on its merits, the evidence must preponderate against 
the claim.  See Alemany v. Brown, 9 Vet. App. 518, 519 
(1996).

In that connection, the Board observes that as discussed 
above certain evidence may be sufficient to reopen the claim, 
it is not necessarily dispositive of the ultimate outcome of 
the case.  All evidence must be evaluated in arriving at a 
decision on the merits.  See 38 U.S.C.A. § 7104(a) (West 
2002); see also Hodge, supra.

In evaluating the evidence and rendering a decision on the 
merits, the Board is required to assess the credibility, and 
therefore the probative value, of proffered evidence in the 
context of the record as a whole.  See Madden v. Gober, 125 
F.3d 1477, 1481 (Fed. Cir. 1997).   Therefore, evidence which 
may be adequate for the limited purposes of reopening the 
claim may not be sufficient to allow the grant of the 
benefits sought.  See Hodge v. West, 155 F.3d 1356, 1363 
(Fed. Cir. 1998).  

Bernard considerations

In Bernard v. Brown, 4 Vet. App. 384 (1993), the Court held 
that before the Board may address a matter that has not been 
addressed by the RO, it must consider whether the claimant 
has been given adequate notice of the need to submit evidence 
or argument, an opportunity to submit such evidence or 
argument, and an opportunity to address the question at a 
hearing, and whether the claimant has been prejudiced by any 
denials of those opportunities.

In the present case, as was discussed in the VCAA section 
above the veteran and his counsel have been amply apprised of 
what is required to establish his claim. 
The agency of original jurisdiction will be able to 
readjudicate the claim on a 
de novo basis upon remand.

VA's statutory duty to assist

As discussed above, the statutory duty to assist also comes 
into play at this juncture.  See 38 U.S.C.A. § 5103A (West 
2002).

In general, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate a claim for VA benefits, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  The law provides that the 
assistance provided by VA shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claim.  An examination is deemed "necessary" if the record 
does not contain sufficient medical evidence for VA to make a 
decision on the claim. 3 8 U.S.C.A. § 5103A (West 2002); 38 
C.F.R. § 3.159 (2006).

For reasons set forth below in the REMAND section of this 
decision, the Board believes that further evidentiary 
development of this claim is in order.


ORDER

New and material evidence having been submitted, the claim of 
entitlement to service connection for a psychiatric 
disability is reopened.  To that extent only, the appeal is 
allowed. 


REMAND

After having carefully considered the matter, and for reasons 
expressed immediately below, the Board believes that this 
case must be remanded for further evidentiary development.

Reasons for remand

Medical examination and opinion

The Court has held that, in situations in which there is 
competent evidence of a current disability and either (1) 
evidence indicating an association between the claimant's 
disability and his active service or (2) a service-connected 
disability, is to obtain a medical opinion as to whether 
there is a nexus between the claimed disability and his 
active service and/or the service-connected disability.  See  
Charles v. Principi, 16 Vet. App. 370 (2002).

As indicated above, the evidence of record clearly 
establishes that the veteran is suffering from form manner of 
psychiatric disorder.  However, the exact nature of the 
veteran's disability remains unclear: the record shows an in-
service diagnosis of personality disorder, an August 1981 
diagnosis of bipolar disorder and a November 2002 diagnosis 
of schizoaffective disorder.  Therefore, the Board believes 
that an examination is required to clarify the veteran's 
currently diagnosed disability. 

Additionally, the November 2002 letter from the veteran's 
treatment team states that the inappropriate behavior 
manifested by the veteran in service as documented in his 
disciplinary record "may" have been a manifestation of his 
current disability.  The opinion, therefore, is vague and 
somewhat speculative.  While sufficient for the limited 
purpose of reopening the veteran's claim, the opinion is  
insufficient as a basis to decide the claim on the merits.  
See, e.g., Beausoleil v. Brown, 8 Vet. App. 459, 463 (1996); 
Obert v. Brown, 5 Vet. App. 30, 33 (1993); Libertine v. 
Brown, 9 Vet. App. 521, 523 (1996) [all holding that medical 
opinions which are speculative, general or inconclusive in 
nature cannot support a claim]  

The record does not contain any other source of competent 
medical evidence considering the relationship, if any, 
between the veteran's in-service difficulties and his current 
disability.  The Board believes that a medical opinion must 
be obtained concerning this key question.  

Current treatment records

The November 2002 letter of the veteran's treatment team 
indicates that the veteran has been receiving outpatient 
treatment at a VA medical facility beginning in October 2001.  
Those records have not been obtained.  Accordingly, the Board 
finds that efforts must be made to obtain the veteran's 
updated treatment records.  

Social Security Administration (SSA) Records

It was noted at the veteran's hearing that the he is in 
receipt of SSA disability compensation.  See transcript of 
the hearing, page 20.  In general, VA's duty to assist 
includes obtaining records from SSA and giving appropriate 
consideration and weight in determining whether to award or 
deny VA disability compensation benefits.  See Murincsak v. 
Derwinski, 2 Vet. App. 363 (1992).  

The Board further notes that the veteran's attorney has 
stated that the veteran's SSA records would contain only 
current treatment and evaluations and as such might not be 
pertinent to the veteran's claim.  See Brock v. Brown, 10 
Vet. App. 155, 161-2 (1997) [VA is not obligated to obtain 
records which are not pertinent to the issue on appeal.]  
Although this may in fact be the case, given that the 
diagnosis of the veteran's psychiatric disability is at 
issue, the Board believes that the veteran's SSA records may 
contain relevant information.  

Additional comment

The Board notes that the veteran has a history of 
homelessness.  The veteran is reminded that it is his 
responsibility to keep VA apprised of his current address of 
record.  If he does not do so, "there is no burden on the 
part of the VA to turn up heaven and earth to find him."  See 
Hyson v. Brown, 5 Vet. App. 262, 265 (1993).

Accordingly, this case is REMANDED to the Veterans Benefits 
Administration (VBA) for the following action:

1.  VBA should contact the 
veteran through his attorney 
and ask that the veteran 
identify any recent treatment 
for the claimed psychiatric 
disability, or any other 
pertinent medical or other 
records.  VBA should obtain 
such evidence or request that 
the veteran provide such 
evidence.  Any such evidence 
so obtained should be 
associated with the veteran's 
VA claims folder.  Any records 
so obtained must be associated 
with the veteran's VA claims 
folder.  If the records are 
unavailable, that should also 
be noted in the veteran's 
claims folder.  

2.  Notwithstanding the veteran's 
response, VBA should attempt to obtain the 
veteran's VA mental health treatment 
records.  Any records so obtained must be 
associated with the veteran's VA claims 
folder.  .  

3.  VBA should also obtain 
copies of the SSA disability 
determination letter pertinent 
to the veteran's claim for 
Social Security disability 
benefits, along with copies of 
all medical records relied 
upon in reaching that 
determination.  All efforts in 
this regard should be 
documented in the claims 
folder

4.  VBA should arrange for a review of the 
veteran's VA claims folder by a mental 
health professional with appropriate 
expertise in order to determine the 
existence and etiology of any psychiatric 
disorder.  The reviewer should 
specifically render an opinion, in light 
of the veteran's entire medical history, 
as to the relationship, if any, between 
any identified psychiatric disability and 
the veteran's military service.  If an 
interview with the veteran and/or 
diagnostic testing is deemed to be 
appropriate by the reviewer, such should 
be scheduled.  A report should be prepared 
and associated with the veteran's VA 
claims folder.

5.  After the completion of any other 
development it deems necessary, VBA must 
readjudicate the issue on appeal on a de 
novo basis.  If the decision remains 
unfavorable to the veteran, a supplemental 
statement of the case (SSOC) should be 
prepared, and the veteran and his attorney 
should be provided an appropriate period 
of time to respond

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2006).



____________________________________________
Barry F. Bohan 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


